 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 United States of America,                          Case No. 2:17-cr-098-APG-NJK

 4                       Plaintiff,
          v.                                          ORDER RELEASING PASSPORTS
 5 Ramona I. Mennillo,
                                                               (ECF No. 38)
 6                       Defendant.

 7

 8        Defendant Ramona I. Mennillo’s motion for release of her passports (ECF No. 38) is

 9 GRANTED. The Pretrial Services office shall return Ms. Mennillo’s passport to her attorney,

10 Andrea Lee Laum.

11        Dated: February 3, 2020.
                                                     ________________________________
12                                                   ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
